 LANCE, INC.Lance, Inc. and Bakery, Confectionery and TobaccoWorkers International Union, AFL-CIO, Local,111.1 Cases 16 CA-7491, 16 CA-7741, and 16CA-7911April 2, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEILOAND TRUESDALEOn December 20, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'We agree with the Administrative Law Judge, es-sentially for the reasons given in his Decision, thatRespondent orally promulgated an unlawfully broadno-solicitation/no-distribution rule of September 8,19774and that Respondent posted a facially valid no-solicitation/no-distribution rule on September 20, butthat Respondent permitted employees to solicit forcharitable organizations and for commercial concernson company premises while taking action against cer-tain employees for similarly soliciting on behalf of theUnion.5In this regard, we concur in the Administra-'The name of the Charging Party appears as amended at the hearing.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr' Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.At various places in his opinion, the Administrative Law Judge refers toemployees Randy Hadlock as the recipient of an unlawful oral reprimand.The record shows the name of the employee in question to be Randy Tad-lock. We hereby correct this error.We shall modify the recommended Order by including a paragraph re-quiring Respondent to cease and desist from orally reprimanding employeesfor soliciting on behalf of the Union in violation of an unlawful no-solicita-tion rule and by altenng par. 2(a) to require Respondent to take appropriateaffirmative action to remedy only the discharge of employee Richard Saye,inasmuch as we find herein that Respondent lawfully terminated employeeDavid Dodson.'All dates herein are in 1977, unless otherwise indicated.Employee Stuart testified that commercial products of Avon. Home Inte-nor, and Stanley were sold in the plant and that charitable solicitation onbehalf of the Girls Scouts, the United Way, and the blood bank was likewiseallowed. She also stated that a blood bank solicitation had occurred as re-cently as a few days before the hearing. Stuart further asserted that sheherself, as well as one of Respondent's supervisors, Ann Tate, had sold wom-en's lingerie at the facility and that she had not been required to obtaintive Law Judge's findings that Respondent violatedSection 8(a)(1) of the Act by orally reprimanding em-ployees Steve Thomas and Randy Tadlock and bythreatening employee Virginia Stuart with dischargeand Section 8(a)(3) and (1) by discharging employeeRichard Saye because they had engaged in solicita-tion in support of the Union.6We find further, inagreement with the Administrative Law Judge, thatRespondent unlawfully promised employee Stuartguaranteed employment with the Company in ex-change for her withdrawal of support for the Union.We conclude, however, that the record fails to sup-port the Administrative Law Judge's finding that Re-spondent discharged employee David Dodson in vio-lation of Section 8(a)(3) of the Act. We find insteadthat Respondent dismissed Dodson for just cause.Respondent is engaged in manufacturing foodproducts at its plant in Greenville, Texas. Dodsonwas first employed by Respondent in January 1976.From August 1977 Dodson worked as one of three"mixers" on the third, or late night, shift. In essence,the responsibility of the mixers was to mix batches ofdough for subsequent processing. Dodson was termi-nated on February 5, 1978, according to Respondentfor unsatisfactory work, according to the GeneralCounsel because of his union activities.First, concerning whether Respondent possessedknowledge of Dodson's support of the Union, the rec-ord discloses some evidence tending to indicate that itknew that Dodson was a union adherent, althoughnot that he was a particularly active or enthusiasticone.7Thus. Dodson testified that he spoke to Supervi-sor Chuck Sickles about the Union in August,8thathe discussed with Jesse Brooks in September how theUnion "will really help" people,9that he had Brooksattended the same union meeting on September 6,and that he favorably mentioned the Union to an-other employee, in the presence of Supervisor DonDenton, in November. There is, however, no evidencethat Respondent was aware that Dodson had signedan authorization card at the September 6 union meet-ing, that Dodson solicited authorization cards on be-advance permission from management to do this. Employees Thomas andDodson confirmed that Respondent allowed both commercial and charitablesolicitation at the plant. Finally Supervisor Chuck Sickles stated that Tup-perware had been sold at the plant only 2 weeks before the hearing.I In issuing oral reprimands to employees Thomas and Tadlock, and inthreatening employee Stuart with discharge. for soliciting support for theUnion, Respondent indicated that they had solicited in "non-prescribedareas" of the plant. We note that an employer's prohibition of solicitation insome physical areas of a facility as opposed to others is presumptively in-valid. Generally, the only valid rule which may be made and enforced con-cerning oral solicitation is one which forbids such solicitation during workingtime. See Sloddard-Quirk Manufacturing Co., 138 NLRB 615 (1962).Contrary to the statement of the Administrative Law Judge, Respondentapparently does deny that it had knowledge of Dodson's union activity.Dodson did not testify regarding the substance of this conversation.At the time, Brooks was a rank-and-file employee. However, he becamea supersisor trainee in December and a supervisor in July 1978.241 NLRB No. 97655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhalf of the Union in January 1978, or that he distin-guished himself in any way from numerous othersupporters of the Union.Yet, whatever the degree of company knowledge ofDodson's support for the Union, a review of pertinentrecord testimony shows that the reason Dodson wasdischarged was that he did not do his job properly.Indeed, the Administrative Law Judge found that"Dodson may have given the Respondent ample rea-son to discharge him."Jim Eason, the head of Respondent's bakery de-partment, testified concerning the events which led toDodson's dismissal. According to Eason, the Com-pany was experiencing considerable difficulty in pro-cessing dough mixed at the facility. Specifically, thequality of the dough mixed was inconsistent, at timesbeing good, at other times not. The problem appar-ently centered around dough mixed on the third shift,consisting of Dodson and two other mixers, DannySickles and Dale Gibson.'0 Like all Respondent'smixers, they had been instructed to mix dough pre-cisely according to company formulas, which werewritten on 8- by 10-inch cards and placed directly infront of them for convenient reference. Mixers alsowere required to maintain written records revealingthe times that they performed various steps of themixing process, as well as other information, such asthe pH figure of batches of dough.'In investigating the problem, Eason examined themixing records kept by the third shift and found thatthey indicated that proper procedures were being fol-lowed. Eason also checked the temperature of themixing room, but discovered no difficulty there. Hechecked and rechecked the formulas being used aswell as the raw materials, but found them to be cor-rect. Eason even assigned first-shift supervisors towork on the third shift on several occasions, but theyreported that the mixers were doing their jobs prop-erly. Nonetheless, Eason talked to the mixers and em-phasized to them the importance of observing properprocedures in mixing dough and intimated to themthat he did not believe they were actually followingthe procedures.At last, on January 9, 1978, the cause of the prob-lem was uncovered when employees Sickles and Gib-son came to Eason's office and asked to see him. Ac-cording to Eason, they told him that they knew therewere problems with the dough made on the thirdshift, that Respondent was investigating the matter,that the situation was placing everyone in a bad light,and that Respondent would not tolerate continuedproduction of bad dough. They told Eason that the'0 There was no supervisor on the third shift.H The mixers were supposed to test the dough to determine the pH. whichindicates whether dough is alkaline or acidic. A too high or too low pHfigure apparently adversely affects the taste of the dough.reason for the inconsistent quality of the dough wasthat mixing procedures were being deliberated vio-lated on the third shift and that Dodson was respon-sible. In particular, they related that Dodson insistedon mixing dough as much as 2 hours ahead of sched-ule, apparently so that longer breaks could be taken.Sickles and Gibson indicated that they wanted to mixthe dough on time, but Dodson refused to do so. Fi-nally, they stated they had not reported Dodson'smisconduct earlier because they were physicallyafraid of himl2 and that they wanted Eason to correctthe situation without disclosing that they had in-formed against Dodson.As a result, Eason testified, he called each of thethird-shift mixers to his office. During his interviewwith Dodson, he told him that the quality of thedough indicated that proper mixing procedures werenot being followed and that, if such was the case, ithad to stop,' Even so, on or about January 27, 1978,Eason discovered that 18 batches of bad dough hadbeen produced, each batch weighing about 1,000pounds. Approximately five doughs were mixed onthe third shift, the rest on the first shift. But Easontraced the problem with all 18 doughs back to the factthat the pH of the buffer-the underlying mix thatformed the base of the completed mixes-was bad.This was confirmed the next day, when Dale Gibsonwent to Eason's office and told him that Dodson hadnot taken the pH of the buffer, as he was supposed tohave done, and that a false pH figure had been en-tered on the mixing records.'4Eason stated that if thepH of the buffer had been properly taken on the thirdshift, formula changes could have been made immedi-ately to insure that the doughs produced would havebeen satisfactory. In these circumstances, Eason said,management considered all the facts for several daysand then decided to discharge Dodson for unsatisfac-tory job performance.'5As already noted, Dodsonwas terminated on February 5, 1978.The testimony of Sickles and Gibson essentiallyconfirms the picture drawn by Eason of the eventswhich culminated in Respondent's discharge of Dod-son. Sickles stated that Dodson habitually ran aheadof the baking schedule--as much as 2 hours ahead-and thus bad batches of dough were produced.'6Hesaid that, like Dodson, he had been involved in union2 Dodson was described at the heanng as an imposing ex-manne, stand-ing 6 feet 2 inches tall and weighing 265 pounds.13It is not entirely clear from Eason's testimony whether he counseledeach of the three in separate interviews or whether he called Sickles andGibson to his office individually merely so that Dodson would not think hewas being singled out because of information they had provided.14 Eason was also persuaded that a high pH in the buffer mixed on thethird shift was at fault because the problem disappeared when buffers werechanged.is Eason testified that, after Dodson's discharge, Respondent had no prob-lems with bad dough on the scale previously encountered.16 Sickles further testified that Dodson sometimes did not follow Respon-dent's baking recipes and at times falsified mixing records.656 nally, on January 9, mixers Sickles and Gibson volun-tarily informed Respondent that the third mixer,Dodson, was purposefully violating mixing proce-dures. Sickles and Gibson apparently were motivatedto inform Respondent of this fact out of fear of loss oftheir jobs if bad dough continued to be produced.Respondent warned Dodson to observe the correctprocedures at an interview the next day. Even so,within little more than 2 weeks, Respondent discov-ered that 18 batches of dough had been spoiled be-cause Dodson had failed to take the pH of the bufferused in making the doughs. Respondent thereupondischarged Dodson. To us, the sequence of eventshere belies any contention that the discharge was pre-textual, inasmuch as Dodson's job performance wasidentified as the cause of a problem which Respon-dent had already been investigating, through infor-mation voluntarily provided by two of Dodson's co-workers, and as Dodson was terminated only when heruined a large amount of dough after having beenwarned to follow proper mixing procedures.Next we turn to consideration of the Administra-tive Law Judge's reasons for finding that Dodson wasactually dismissed because of his union activity, not-withstanding his poor performance on the job. First,the Administrative Law Judge regarded as suspiciousthe fact that Dodson was discharged "within 2 weeksafter the first authorization cards were signed by em-ployees." This is not strictly true. Although authori-zation cards were first passed out for employees tosign at the plant on January 23, 1978, some employ-ees, including Dodson, had signed cards as early asSeptember 6, away from company premises. Further,although Dodson testified that he solicited employeesto sign authorization cards in January, the record isdevoid of any evidence showing that Respondentknew of Dodson's activity in this connection.Second, the Administrative Law Judge stated thatthe third shift did not have a supervisor and con-cluded that, "[h]ad the Respondent really been hav-ing the trouble testified to by Eason, reason suggeststhat the Respondent would have put a supervisor incharge of the third shift...." This fails to take intoaccount Eason's testimony that first-shift supervisorsseveral times were assigned to the third shift to un-cover the source of the problem resulting in poordough." Also, this represents a substitution of theAdministrative Law Judge's business judgment forthat of the Company. Certainly, Respondent was notrequired to hire a full-time supervisor for the thirdshift when, if properly done, the job could be per-formed by three rank-and-file employees.i Apparently Dodson was careful to follow correct procedures whenworking under the watchful eye of one of these temporarily assigned super-visors.activity and had signed an authorization card, and forthis reason, Hank Caltabiano, a union representative,had told them they needed to do the best job possible.Sickles sought to persuade Dodson to improve hisperformance, but Dodson indicated he was indiffer-ent to the job. So Sickles telephoned Caltabiano andinformed him that "David was screwing up and it gotto a point where they were getting on me and theywere getting on Dale and, you know, getting on allthree of us." Sickles added that he told Caltabianothat David "was messing up and that I was afraidthey were going to get rid of all of us."'7Thus, fromfear of losing his job, Sickles, along with Gibson, de-cided to report Dodson's improper work to Eason.Gibson, who had also signed an authorization card,testified similarly.'8He stated at the hearing thatDodson often did not follow company recipes, that heliked to get as much as 2 hours ahead of the correctbaking schedule, and that mixing records were falsi-fied to conceal this. Dodson told Gibson that it didnot matter if they got ahead of schedule in the mixingprocess and that he did not care about his job. Fi-nally, Gibson explained,Well, it just got to the point where ...all thecrackers, nearly everything we run was bad andbecause we were getting so far ahead and notmixing them right. So they were ... getting on allof us about it and we just thought that ...itwouldn't be right for us-all of us to get in trou-ble over it and we thought that maybe if Davidknew that it was making a lot of difference thatmaybe he would decide to change it ... run it theright way it was supposed to be run.However, Dodson did not change his ways, thus caus-ing Gibson and Sickles to inform Eason about thesituation.The sum and substance of the evidence recitedabove, which is consistent with, although more com-plete than, the Administrative Law Judge's discussionof the facts, is as follows. Respondent became awareat least in early December that large quantities of baddough were being produced on the third shift. Re-spondent commenced a thorough investigation to de-termine the causes of the problem, checking raw ma-terials, mixing formulas, room temperature, and,through use of temporary supervisors on the thirdshift, whether the three third-shift mixers were follow-ing proper procedures. Respondent counseled thethree mixers regarding proper mixing procedures inDecember. Nevertheless, the problem remained. Fi-l" Although Caltabiano testified at the hearing, he did not deny Sickles'testimony so far as it involved him.'' It is noted that at the time he testified Gibson was not employed byRespondent and that he appeared at the hearing onlN under threat of sub-pena.657LANCE. INC. DECISIONS OF NATIONAL LABOR RELATIONS BOARDThird, the Administrative Law Judge found thatSickles and Gibson, as well as Dodson, should havebeen held responsible for the 18 bad doughs producedin January. lie also stated that both Gibson and Sick-les had brothers who were supervisors and that nei-ther was involved in union activity. On the night inquestion, it was evidently Dodson's duty to take thepH reading of the buffer, whether or not Sickles andGibson might also have done it. Further, Respondenthad been informed voluntarily by Sickles and Gibsonearlier that Dodson was the individual violating mix-ing procedures and had no reason not to believe this,especially since Sickles' and Gibson's motivation inreporting Dodson was to preserve their own jobs.20Contrary to the statement of the Administrative LawJudge, and as noted previously, Sickles testified thathe was active on behalf of the Union, and both Gib-son and Sickles stated that they had executed authori-zation cards. Sickles stated that he and his brother,Supervisor Chuck Sickles, "were on different sides"concerning the Union and "did not agree on whatwas going on at the plant."Fourth, the Administrative Law Judge refers to tes-timony of employee Bobby Whitehead, who said thathe came to work as a mixer on the first shift the daythe 18 bad batches of dough were made and that hediscovered that the scale indicator showed far toomuch buffer had been put in the dough. Thus, heconcluded that the problem with the buffer lay withthe scale rather than the pH. However, instead of tell-ing management immediately, he waited several days,until Dodson had been discharged. At such time, ofcourse, Whitehead's observation concerning the scaleindicator could no longer be checked. From this, theAdministrative Law Judge concluded, "The fact thatthe Company took no further action with regard toDodson following Whitehead's disclosure further in-dicates that the problem with the 18 doughs was apretext to cover [the] real reason for discharging Dod-son." We do not agree. At the time, Respondent hadalready discharged Dodson on the basis of firsthandinformation freely supplied by Gibson that Dodsonhad not taken the pH of the buffer and was not com-pelled to accept Whitehead's unverifiable assertionthat the fault lay elsewhere and to reinstate Dodson.Fifth, and last, the Administrative Law Judge dis-credits certain statements made by Sickles and Gib-son to the effect that they did not inform Respondentsooner of Dodson's improper mixing activities be-cause they were afraid of him. We do not find it nec-essary to overturn these credibility resolutions in or-der to find that Dodson was discharged for just cause.20 Significantly, Dodson admitted in his interview with Eason on January10 that he was getting somewhat ahead on the mixing process, but assertedthat he did not get too far ahead and that Supervisor Chuck Sickles knewthis.As previously indicated, Sickles and Gibson appar-ently wanted to follow proper mixing procedures, butDodson did not. When Dodson could not be per-suaded to mend his ways, Sickles and Gibson in-formed Respondent to avoid being unjustly blamedfor the bad dough being produced during their shift.These facts alone quite plausibly explain Sickles' andGibson's conduct.For the reasons we have given, we shall dismiss thecomplaint insofar as it alleges that Respondent un-lawfully discharged David Dodson.AMENDED REMEDYHaving found that Respondent has violated theAct in certain respects, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion necessary to effectuate the policies of the Act.We shall order that it offer reinstatement to RichardSaye, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings he may have suffered by reason of his un-lawful discharge by Respondent. Backpay is to becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon as set forth in Florida Steel Corporation, 231NLRB 651 (1977).2'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, as modified below,and hereby orders that Respondent, Lance, Inc.,Greenville, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph l(b) and re-letter the remaining paragraphs accordingly:"(b) Orally reprimanding employees for solicitingon behalf of the Union in violation of an unlawful no-solicitation rule."2. Substitute the following as paragraph 2(a):"(a) Offer Richard Saye immediate and full rein-statement to his former job or, if that position nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsand privileges previously enjoyed, and make himwhole for any loss of earnings he may have sufferedby reason of his unlawful discharge by Respondent inthe manner set forth in the section hereinabove enti-tled 'Amended Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge."2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).658 LANCE, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain or enforce any ruleprohibiting solicitation at any time on our prem-ises on behalf of Bakery, Confectionery and To-bacco Workers International Union, AFL-CIO,Local 11l, or any other labor organization.WE WILL NOT orally reprimand employees forsoliciting on behalf of the Union in violation of arule prohibiting solicitation at any time on ourpremises.WE WILL NOT threaten employees for solicitingon behalf of the Union in violation of a rule pro-hibiting solicitation at any time on our premises.WE WILL NOT promise employees benefits toinduce them to renounce their interest in theUnion.WE WILL NOT discharge, or otherwise discrimi-nate against, employees because of their interestin, or activity on behalf of, the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by Section 7 of theNational Labor Relations Act, as amended.WE WILL offer Richard Saye immediate andfull reinstatement to his former job or, if thatposition no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or any other rights and privileges previ-ously enjoyed, and WE WILL make him whole forany loss of earnings he may have suffered by rea-son of our unlawful discharge of him, with inter-est.LANCE, INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge; This matterwas heard before me on August 31 and September I and 7,1978,' at Greenville, Texas, upon the General Counsel'scomplaint which alleges, in general terms, that Respondent,Lance, Inc., discharged two employees in violation of Sec-tion 8(a)3) of the National Labor Relations Act, asamended, 29 IU.S.C. §151, e seq., and engaged in certainactivity violative of Section 8(a)(1) of the Act.Respondent generally denied that it engaged in any ac-tivity violative of the Act and specifically contends that thedischarge of the two individuals in question was for cause.I All dates are in 1978 unless otherwise indicated.Upon the record as a whole, including my observation ofthe witnesses, arguments of counsel, and a brief receivedfrom the Charging Party, Bakery. Confectionery and To-bacco Workers International Union, AFL-CIO, Local I 1,2I hereby make the following:FINDINGS OF FA(T AND CONCLUSIONS OF LAVWI. JI;RISDICTIONRespondent is a North Carolina corporation which oper-ates a plant in Greenville, Texas, where it manufacturesfood products. In the course and conduct of this operationRespondent annually ships goods, products, and materialsvalued in excess of $50,00 directly to customers locatedoutside the State of Texas. Respondent admits, and I find,that at all material times it has been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.11. THE LABOR ORGANIZATION INVOLVEIBakery, Confectionery and Tobacco Workers Interna-tional Union. AFL CIO, Local III (herein the Union), isadmitted to be, and I find is. a labor organization within themeaning of Section 2(5) of the Act.Ill. THE ALL..EGED UNFAIR LABOR PRACTICESA. Background FactsAt its Greenville facility Respondent employs about 395production employees, who work on one of three shifts.In September 1977 the Union commenced a campaign toorganize Respondent's production employees. Meetingswere held with employees, and on January 22 the first au-thorization cards were distributed for the purpose of havingemployees sign them. There followed a petition for an elec-tion, with the election being held on May 19. A majority ofthe employees voting voted in favor of the Union. Respon-dent filed timely objections which at the time of the hearingof this matter were still pending before the Board. the Re-gional Director having recommended that the objections beoverruled.3During the course of this campaign, and in the week fol-lowing the election, the Respondent engaged in certain con-duct which is alleged to be violative of the Act, includingthe discharges of David O. Dodson on February 5 andRichard Saye on May 30.B. Analysis and Concluding FindingsI. The no-solicitation/no-distribution allegationsIt is alleged that on September 8, 1977, the assistant vicepresident of manufacturing, William Webb, orally promul-gated an unlawfully broad rule prohibiting solicitation forthe Union and on September 20 posted a written clarifica-tion of the rule, likewise alleged to be unlawfully broad. It2The name of the charging Party appears as amended at the hearing.'Case 16 RC 7670.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis further alleged that on May 4 two employees were unlaw-fully reprimanded by Webb for having solicited on behalfof the Union during nonworking time and in nonworkingareas, that on May 5 another employee was told not to talkabout the Union, and, finally, that on May 30 Richard Sayewas discharged because of his union activity, i.e., solicitingan employee on behalf of the Union during his breaktime.According to the generally credible and uncontradictedtestimony of Virginia Stuart, on about September 8 or 9,1977. a meeting of all first-shift employees (about 150) wascalled at which Pete Slone, the Company's president, andWebb spoke. During this meeting Slone made a generalcomment to the effect that the Company had always beenrun without a "third-party." and that the Company feltsuch was best. He told employees that, if they had anyquestions concerning the Union, they should talk to theirsupervisor and, if they were not satisfied, to their depart-ment head or finally to Webb or Slone himself.Webb then made a speech in which "he told us that wewere not to solicit on Lance's working hours. We were notto pass out cards. We were not to talk about the Union.And he said that if we were caught passing out union cardsor union literature or talking about the union it wasgrounds for immediate discharge."Steve Thomas' version, again undenied, is that Webbstated that "there would be no signing of cards and-theunion cards and soliciting for a union on ance's propertyor any type of solicitation. And it would result in termina-tion."Similarly, Dodson testified that he attended a meeting ofthird-shift employees (about 25 or 30 present) during whichWebb stated that "there wouldn't be any solicitation onLance property. If there was it would be grounds for imme-diate termination."These statements of Webb in early September are allegedto be the promulgation of a rule totally prohibiting solicita-tion on behalf of the Union, including nonworking time orwhen such solicitation would not interfere with the work ofemployees. Inasmuch as the testimony of Stuart, Dobson,and Thomas stands undenied on the record, Respondentnot having called as witnesses either Slone or Webb or in-terrogating any of the employee witnesses whom it calledconcerning these events, I find that Webb made, in sub-stance, the statements attributed to him. And I concludethat he thereby did orally promulgate a rule forbidding allsolicitation on behalf of the Union on company propertywithout exception. Such necessarily was violative of Section8(aXl) in that it interferes with the rights guaranteed to theemployees by Section 7 of the Act. Stoddard-Quirk Manu-facturing Co., 138 NLRB 615 (1962).On or about September 20, Webb posted the followingnotice:TO ALL EMPLOYEESTHERE APPEAR TO BE SOME QUESTIONS AND MISUN-DERSTANDINGS WITH REGARD TO A STATEMENT RE-CENTLY MADE BY OUR MANAGEMENT ON THE SUBJECT OFSOLICITINGS AND DISTRIBUTtNGS.WE WOULI) LIKE TO CLEAR UP THIS SUBJECT AS DEFI-NITELY AS POSSIBLE FOR ALL CONCERNED. THE BASICRULE AND PRINCIPLE WHICH WE FOL.L.O' ON THIS MAT-TER IS AS FOLLOWS:EXCEPT BY EXPRESS PERMISSION OF MANA(;EMENT,FIERE SHAI.L BE NO SOLI(CIAlIONS AND NO DISIRI-BUIIONS OF L.TERAIURE UNDER ANY CIR(CUMSTAN(CESINVOL.VING NEGLECT OF WORK OR INTERFERENCEWITH THE WORK Ol1 OTHERS./S/ Bill WebbBILL W'EBBAlthough the General Counsel apparently argues thatthis is an ambiguous notice, from which the employeescould reasonably conclude that they were prohibited fromsoliciting on behalf of the Union during their breaktimeand before and after work, I find it is not. The rule stated inthis notice is reasonably definitive, prohibiting solicitationonly where to do so woulc involve neglect of work or inter-ference with the work of others. It could not reasonably beinterpreted by employees to prohibit solicitation on break-time or before or after work.'However, the presumptive validity of the rule promul-gated on September 20 is overcome by the total factualsituation here. The rule was promulgated shortly after thebeginning of the union activity and has been applied onlyto solicitation on behalf of the Union, as will be discussedinfra. Both before and after promulgation of the rule onSeptember 20, the Company permitted solicitation duringworking time for a variety of activities, including charitablecontributions and the selling of commercial products.'On May 4, shortly before the election, Thomas was calledinto Webb's office and was reprimanded by Webb for hav-ing solicited on behalf of the Union in what Webb referredto as nonprescribed areas, noting that the next timeThomas engaged in such activity he would be terminated.On the same day, Randy Hadlock was similarly called intoWebb's office, where Webb stated that:lilt had come to Lance's attention that I was continu-ing to solicit and harass employees on company time innonprescribed areas, using threats of bodily harm. AndI put up my hands and asked for a witness. He contin-ued. He didn't even hesitate. He said that this was awarning being issued to me, that if I did not stop allactivities at once I would be immediately terminated.And then Webb told Hadlock's supervisor to "removethis man from my office and return him to his work area."Inasmuch as none of the participants in this meeting wascalled other than Hadlock. his version of what had occurredstands undenied on the record. The event of Thomas' repri-mand is similarly undenied. I conclude, therefore, that onor about May 4 Webb did in fact reprimand both Thomasand Hadlock for their having engaged in solicitation onbehalf of the Union. Given that the rule under which, itappears, Webb was reprimanding these employees was pro-' The General Counsel also offered into evidence for background purposesonly the Respondent's employee handbook. Iit is noted in the handbook thatthere is a rule banning all distribution of literature of any nature in the plant.Such would appear to be unlawfully broad; however, this rule was not al-leged to be a violation of the Act, and its legality was not fully litigated.Therefore, I decline to make any finding concerning this no-distribution rule.5 That solicitation for matters cther than the Union has been permitted Ifind from the testimony of the employees who testified on behalf of theGeneral Counsel. t is noted that Respondent called no witness, managementor rank-and-file, to rebut this, from which I conclude that such rebuttalevidence was not available.660 LAN('E, INC.mulgated shortly after union activity began and that onl'employees who solicited on behalf of the Union were repri-manded, while those who solicited for other matters werenot, I conclude that the rule is unlawful and that Webbthereby interfered with employees' rights in violation ofSection 8(a)(1) of the Act. Ward lanufacturing. Inc., 152NLRB 1270 (1965).On May 5, Stuart's supervisor, Jesse Brooks. told her thatJim Eason, the bakery department head, wanted to see herin Webb's office. She went with him to Webb's office, and atthat time Eason told her that he had something to read toher. In substance, she was told that it had been reported shehad been soliciting on Lance's property and harassing peo-ple in her working area and the halls and that he wantedthis stopped. He then told Brooks to take her back to herdepartment. She asked who had reported these events tomanagement, but he would not tell her.,Eason testified concerning this event, stating that he readto her the following:Virginia, it has come to the attention of Lance, thatyou are making false and abusive statements againstother employees and you continue to Solicit for theUnion on the job not, in prescribed areas: thus, inter-fering with the work of other employees. Any continu-ance of these actions will lead to your termination.The parties thus are in general agreement concerning thematter alleged and the substance of Eason's statement toStuart. This was, in effect, enforcement of the unlawful ruleprohibiting solicitation on behalf of the Union. Thus I con-clude that Eason's statement to Stuart on or about May 5.again about 2 weeks before the election, tended to interferewith her rights protected by Section 7 and was violative ofSection 8(a)( 1 ) of the Act.2. The other alleged 8(a)(l) violationsIt is alleged that, on or about February 5, SupervisorChuck Sickles orally threatened an employee with dis-charge because of that employee's union activity. The eventapparently referred to in the complaint concerns an occur-rence on February 5 when, shortly after David Dodson'sdischarge, Virginia Stuart met Sickles, who at the time wasnot her supervisor, as he was walking to the mixing room.She asked him why Dodson had been discharged. Accord-ing to her testimony, Sickles said Dodson had been dis-charged "because he had messed up six doughs and hadbeen heard cussing on the telephone." Sickles went on totell her that she "would be the next to go."Sickles generally corroborated Stuart's testimony con-cerning this conversation, but denied having told her any-thing to the effect that she would be the "next to go" orotherwise that she might be terminated.Apparently the General Counsel contends that inasmuchas Dodson was discharged for union activity, which I con-clude, infra, the comment by Sickles about Stuart being thenext to go implicitly meant that she would also be dis-charged for her union activity.Stuart reacted by putting a piece of masking tape across her mouth.which she wore for the rest of the day, on which she had written, "I have nonghts."While I found Stuart to be a generally credible witnessand that Sickles said something to her along the line thatshe testified, on the record before me I cannot conclude thatSickles threatened her with discharge for her known unionactivity. I note that the discussion was initiated by Stuart. Itwas a brief question-and-answer conversation which oc-curred as Sickles was passing through her department. Hewas not her supervisor and had no apparent control overwhether she would be discharged or not. In any event, thereason that he gave her for Dodson's discharge and thus thereason which Stuart might be discharged, accepting her ver-sion, did not relate to union activity. Again, while I foundStuart to be a generally credible witness. there is no indica-tion from the record why Sickles might have made thestatement he is alleged to have made. Therefore, in view ofhis credible denial that he made the precise statement at-tributed to him and in vievw of the facts that the statementat best is ambiguous in this situation and that Sickles wasnot even her supervisor at the time. I find and conclude thatthe Respondent did not threaten Stuart as alleged in para-graph 7(c) of the complaint. I recommand that this allega-tion be dismissed.It is further alleged that. on or about April 25, Sicklestried to induce Stuart to renounce the Union by promisingher a job as long as she wanted it. According to Stuart,during a conversation with Sickles on April 25, when hewas talking to her about the new plant rules, he tried to gether to change her mind about the Union. She said shewould not, and he said, '"I can guarantee you a job." Shelaughed at him, "'a]nd h said 'Virginia, I'm serious,' [sic]said, "If you will change your mind about the union, all youhave to do is just name ,,our price and we can guaranteeyou a job for as long as you want.' "He went on to tell her during this conversation that hefelt she had some influence on others in the bakery, and hesaid that "all I had to do was to go down and tell thesepeople that I had found out that the union had been lyingto me and that I had changed my mind about the union."Again he told her that he would guarantee her her job, andshe said she would not change her mind.According to Sickles, she stopped him as he was goingthrough the ingredient room and asked him if she was goingto get fired because she was in the Union. He told her, "No.Virginia. as long as you went by the Company's rules, Com-pany policy, done your work, you could probably work forLance as long as you wanted to."Sickles denied that he asked her to tell other people thatshe had changed her mind about the Union or anything tothat effect.Based on the relative demeanors of Stuart and Sickles,and the inherent probabilities with regard to the conversa-tion having taken place generally along the lines testified toby Stuart, noting that this event occurred just 2 or 3 weeksprior to the election, I conclude that the event generallyoccurred as testified to b Stuart. I discredit Sickles' testi-mony that he did not discuss with Stuart her changing hermind about the Union and trying to influence others to doso. Rather, I believe that Stuart initiated the discussion,questioning whether, as the election approached, she wouldbe fired. From this opening Sickles tried to persuade her tochange her mind, and, as she was a principal leader in the661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational campaign. he tried to persuade her to getother employees to change their minds.The precise language used by Sickles with regard to herjob tenure is not substantially different in either of theirrespective versions. The difference is in the context, and Icredit the context testified to b' Stuart. that Sickles at-tempted to persuade her to change her mind about theUnion and persuade others to do so. Thus words to theeffect that she could work for Lance for as long as shewanted impliedly promised a benefit or, in the reverse. indi-cated a threat that unless she did his bidding, she would nothave a job for as long as she wanted. Whether he utteredthe precise words testified to by Stuart or those testified toby him makes little difference. Sickles did discuss with Stu-art her job tenure at the time of trying to persuade her tochange her union sympathy. I conclude that Sickles therebyviolated Section 8(a)( I ) of the Act.3. The dischargesDavid 0. Dodson started to work for Respondent inJanuary 1976 and was discharged on February 6, 1978.During the time of his employment, he was a full-time col-lege student: thus in mid-1977 he requested, and wasgranted, a transfer to the third (I I p.m. to 7 a.m.) shift andfrom shipping to the dough mixing department. He was amixer on the third shift when the union activity commencedin September and through the time of his discharge.Working with Dodson as mixers on the third shift wereDanny Sickles and Dale Gibson, both of whom had broth-ers who were supervisors. Although Sickles was rated as aclass C mixer, a pay grade lower than Dodson's classifica-tion as a class B mixer, according to the Respondent, Sick-les had more experience as a mixer and thus was, in effect,the leadman of the three. Sickles testified that they weremore or less equal. In any event, there was no third-shiftsupervisor, although the Respondent contends that fromtime to time Jesse Brooks, the first-shift supervisor in themixing department. would work the third shift.Briefly, the events leading to the discharge of Dodson,according to the Respondent, through the testimony ofEason, are: They were having some difficulty running thedough that had been mixed on the third shift, even thoughthe records kept by the third-shift mixers indicated that theappropriate procedures were being followed. This had beena problem, from Eason's rather vague testimony, for a sub-stantial period of time. But he was unable to find the sourceof the trouble. Then, according to Eason, sometime inJanuary Danny Sickles and Dale Gibson came to him, stat-ing that the reason that they were having problems wasDodson. According to Eason. they told him that Dodsonwould mix dough 2 hours ahead (though the tolerance wasabout 15 minutes either side of the schedule time) whichgave a 2 hour overproofing time." Such would result invery bad dough. Eason said they also told him that theyhad not come to management before because they wereafraid of Dodson.Eason then determined to counsel with Dodson; but, tohide that Sickles and Gibson had reported on Dodson, onJanuary 10 he separately called to his office each of thethree third-shift mixers. Eason counseled them concerningthe appropriate procedures to follow in mixing the dough.Then on or about January 27 it was discovered that the18 batches7mixed on the third shift had a "high pH"(which affects, apparently, the taste and shelf life of thefinished products). Though the dough had a high pH, nev-ertheless Respondent was able to remix the dough, andfrom the totality of the record I conclude that all or sub-stantially all of the dough was in fact used.The next day, according to Eason, Dale Gibson told himthat there had been no check of the pH in the buffer andthat Dodson was supposed to have done this. Eason furthertestified that after reflecting on this matter a few days, itwas determined by management to discharge Dodson be-cause of his poor performance. This Eason did on the eve-ning of February 5.Although Dodson had an apparently poor attendancerecord, Respondent does not contend that this played anypart in his discharge. Indeed, Respondent specifically dis-claimed that his attendance was the cause for his discharge,relying instead upon his work performance and inattentionto duty. Respondent does contend, however, that Dodsonhad used profanity in talking to other employees, particu-larly Danny Sickles, and this was a contributing factor tohis discharge. As part of this, Respondent further contendsthat a contributing factor to his discharge was the way thatDodson related to fellow employees, that his talk aboutHitler and other subjects during the course of his employ-ment caused fellow employees to be afraid of him; also his6-foot-2-inch, 275-pound size.It is fundamental that a company may discharge an em-ployee for any reason or no reason at all except where mo-tivated by the individual's union or other protected con-certed activity. Since motive is crucial to this inquiry, butsince direct evidence of motive one way or the other is rare,one can and may look to all the attending circumstances todetermine whether Respondent had acted improperly ornot. In short, while the General Counsel has the burden ofproving motive, as well as the other elements, by a prepon-derance of the credible evidence, this burden may be metby circumstantial evidence, and inferences, particularly of adiscriminatory motive, are permitted. Shattuck Denn Min-ing Corporation (Iron King Branch) v. N.L.R.B., 362 F.2d466 (9th Cir. 1966).From the totality of the facts here, I conclude that Re-spondent was in fact motivated by Dodson's union activityin effecting his discharge on February 5 and that his allegedpoor performance was a pretext to obscure the true reasonfor the discharge.First, Dodson was a known union activist. Jesse Brooks,now but not then a supervisor, attended the first unionmeeting, at which Dodson and other interested employeeswere present. Nor does the Company deny it had knowl-edge of Dodson's union activity.Second is the union animus. As as been discussed above,shortly after the advent of the union activity, the Companyundertook to interfere with employees' right to self-organi-zation, among other things by promulgating an unlawfulrule prohibiting solicitation on behalf of the Union and lat-er disciplining employees for violating it.Third, that Dodson's dscharge occurred within 2 weeks' Probabl) five or six were mixed on the third shift and the rest mixed onthe first shift.662 I.ANCE. INC.after the first authorization cards were signed by employeesis evidence that Respondent was motivated by this factrather than his alleged poor performance.But, finally, the Company's contention that it was Dod-son's work performance and not his union activity that pre-cipitated his discharge is not persuasive. Eason contendsthat the Company had been having periodic trouble withthe dough mixed on the third shift. yet the Company didnot have a third-shift supervisor. While Brooks testified, insomewhat vague terms, that he occasionally worked on thethird shift. there is no definitive evidence in the record, evenfrom Respondent's two employee witnesses, that the mixerson the third shift were given any direct supervision. HadRespondent really been having the trouble testified to byEason, reason suggests that Respondent would have put asupervisor in charge of the third shift, particularly afterSickles and Gibson talked to Eason on January 10. There isno indication that after this alleged conversation betweenGibson and Sickles with Eason, Eason took any steps otherthan talking to Dodson to solve what he considered to be aserious problem.With regard to the event which allegedly triggered Dod-son's discharge-the 18 bad doughs-it is noted that Dod-son was blamed for not having taking the pH reading thuscausing the problem. Both Sickles and Gibson were on thethird shift and were equally responsible with Dodson forthis dough. They were in a position to take the pH readingsand did not. Yet neither Sickles nor Gibson. both of whom,as noted above, have brothers who are supervisors and nei-ther of whom was active on behalf of the Union, was in anyway disciplined because of the 18 bad doughs.Further, Bobby Whitehead, a mixer on the first shift atthe time of the 18-dough event, credibly and undeniablytestified that he came to work at 6 o'clock on the morningin question, taking over the mixing of the dough from Dod-son, who had done the first five sponges, as was customary.Whitehead testified that when he got to the 18th sponge henoticed that a drastic mistake had been made-that thescale indicator was off by 50 pounds. This had the effect ofputting too much buffer into the dough. He hesitated intelling management about this error and did not do so afterdetermining that all the dough in fact had been used.Only after Dodson's discharge did he go to Eason.Whitehead told Eason that the problem was too much buf-fer and had nothing to do with the pH, that somehow thescale had gotten unadjusted. Eason said only that the Com-pany had come to the conclusion that the problem was thepH.The fact that the Company took no further action withregard to Dodson following Whitehead's disclosure furtherindicates that the problem with the 18 doughs was a pretextto cover real reason for discharging Dodson.Also, Respondent's profession that Dodson's profane lan-guage and frightening statements to Gibson and Sickleswere contributing factors to his discharge simply is notcredible. The language used by Dodson. while vulgar, iscertainly not anything worse than might be expected in aplant situation. That Gibson and Sickles were afraid ofI While the record states that Whitehead was on the third shift, he was atthe time apparently on the first shift from his testimony concerning the hoursthat he worked The record is therefore corrected accordinglyDodson did not apparently stop them from being socialfriends of his, indeed coming into Dodson's apartment anddrinking with him even after his discharge. I therefore dis-count these protestations of Respondent. and the testimonyof Sickles and Gibson is in this respect discredited. It maywell be that they were to some extent afraid of Dodsonbecause of his size, but clearly they willingly followed hislead with regard to leaving the plant premises for long peri-ods of time and in mixing the dough.From the totality of the record, therefore, I find that,while Dobson may have given Respondent ample reason todischarge him, he was not discharged because of his poorperformance. Rather he was discharged because of his ac-tivity on behalf of the Union and to discourage the employ-ees from supporting the Union. I therefore conclude thatRespondent's discharge of Dodson, on February 5, was inviolation of Section 8(a)(3) of the Act, and an appropriateremedy will be recommended.Richard Saye was hired on May 28, 1977, and dis-charged, according to the Company's records, either onMay 30 or on June 2, as a result of an incident which oc-curred on May 26. In brief, Respondent contends that, asemployee Tim Allen was driving his forklift into the planton May 26, Saye stopped him and asked if he had signed aunion card. Allen apparently said he had not, and Saveasked if he was scared. There was a short discussion: thenAllen left. Supervisor John Morris observed this and calledthe new plant manager, Bill Meachum. who in turn hadJesse Brooks call Saye into Meachum's office.According to Meachum, he told Saye that he was beingdisciplined because he had solicited Allen while Allen wasworking, in violation of the Company rule. Meachum testi-fied he told Save that he was being sent home and that theCompany would later advise him what they intended to dowith regard to his future employment. Meachum then toldBrooks to escort Saye from the plant. Respondent contendsthat at this time Saye had not been discharged. He had onlybeen given a suspension of an undetermined length.The reason for the discharge. according to Respondent,was that Saye then became loud and abusive, knocked overan ashtray near the dressing room, threw his clothes on thefloor, threw a screwdriver against a wall, and. when he leftthe plant, sped off at 50 miles an hour, not stopping at thesecurity gate. Also. according to Meachum. during his weekat the Greenville plant he observed that Saye had a badattitude.From the total record, however. I conclude that Respon-dent determined to discharge, and in act did discharge,Saye when Meachum talked to him at about 10:40 on themorning of' May 26. Certainly, from Saye's testimonS con-cerning this meeting, which I credit over Meachum's to theextent that they are inconsistent, Save had every reason tobelieve that he was being discharged at that time. Thusafter Saye dressed and was on his %kay out, he told a fellowemployee that he had been fired. Meachum even wrote anote to the effect that he overheard this statement by Saye.yet he did not tell anything to Save to indicate the contrary.In fact, he simply told Saye to leave the plant premises. Ata minimum. Meachum adopted Saye's interpretation of theinterview. Thus I reject Respondent's contention that hewas fired later. Respondent contends that soliciting Tim663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllen. engaging in the postinterview activity describedbriefly above. Saye's overall attitude observed by Meachumfor I week, and the fact that Saye had thrown a roll of tapesat employee Larry Bost sometime previously were all con-tributing factors to his discharge.The evidence, however, preponderates to the contrary. Iconclude that Meachum determined to discharge Saye inorder to rid the Company of a union supporter upon learn-ing that Saye had "solicited" a fellow employee while oneor both of them were on worktime. It is noted in this respectthat Meachum was assigned to his job at the plant I weekfollowing the election which the Union won and had beenthere only I week before discharging Saye. Even though theUnion had prevailed in the election, Respondent had filedobjections, which were then pending. Thus the organiza-tional campaign was still very much alive.Having concluded, supra, that the rule prohibiting solici-tation on behalf of the Union was unlawful in its promulga-tion and implication, I conclude that the discharge of Sayefor having solicited an employee was necessarily unlawful.DaYlin Inc., Discount Division d/h/a Miller's Discount Dept.Stores, 198 NLRB 281 (1972): Fremont ManufacturingCompany, Inc., 224 NLRB 597 (1976).Of course, even though the Respondent had an unlawfulno-solicitation rule, it could in a specific incidence disci-pline an employee for disrupting his work or the work ofothers. There is no showing in this case, however, thatSaye's comments to Allen and the brief exchange they hadin any way impaired the work of Saye or Allen, nor cansuch reasonably be inferred. By discharging Saye becauseof his activity on behalf of the Union, without submittingevidence that discipline of an employee for talking aboutthe Union in this circumstance was necessary, I concludethat Respondent violated Section 8(a)(3) of the Act.The other factors which the Company contends contrib-uted to Saye's discharge I conclude are minimal and pre-textual. The fact that Saye may have called another em-ployee a name and may have picked up tapes and thrownthem at the other employee are events which I discount asminimal. Events of this nature occur commonly in the in-dustrial setting and certainly, absent the union activityhere, it is unlikely they would have been considered signif-icant. The same is true with regard to Meachum's professeddetermination that in I week he observed that Saye (I outof 395 employees) had a "bad attitude." This is incredible.For ail of these reasons, I reject Respondent's defensesand find that Saye was in fact discharged in violation of theAct.IV. IHE FFEI(S OF IHE UNFAIR LABOR PRA(I'I('ES UPONCOMMER('EThe activities of Respondent set forth above, occurring inconnection with its operations described in section III,above. have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYI laving concluded that Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative action,including offering David 0. Dodson and Richard Saye rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges, and make them whole for any losses they mayhave suffered as a result of the discrimination against themin accordance with the formula set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).9Upon the foregoing findings of fact and conclusions oflaw and the entire record in this matter and pursuant to theprovisions of Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'0Respondent, Lance, Inc., Greenville, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining or enforcing any rule prohibiting solici-tation for union purposes at any time on Respondent'spremises.(b) Threatening employees because of their solicitationon behalf of the Union in violation of an unlawful ruleprohibiting such.(c) Attempting through promises of benefits to induceemployees to renounce their interest in the Union.(d) Discharging or otherwise discriminating against em-ployees because of their interest in or activity on behalf ofthe Union.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of th: Act:(a) Offer David O. Dodson and Richard Saye immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to other :substantially equivalent positionsof employment and make them whole for any losses theymay have suffered pursuant to the provisions set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon. request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its Greenville. Texas, facility copies of theattached notice marked "Appendix."" Copies of' said no-9 See. generally Isis Plumbing at Heating Co., 138 NLRB 716 (1962).'0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Oder herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."664 LANCE, INC.tice. on forms provided by the Regional Director for Re-gion 16. after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-665sure that the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the allegations in thecomplaint not specifically found herein be dismissed.